DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 05/16/2022 in which claims claim 3-24, 27-48, and 50-51 were rejected.  Applicant's submission filed on 06/15/2022 has been entered.  Claim 3-24, 27-48, and 50-51 are currently pending and under consideration. 
 
Priority
This application is a continuation of 13/135,618, filed 07/11/2011, which is a Continuation-In-Part of 12/288,188, filed 08/11/2008, which claims the benefit of Provisional Application 60/967,912, filed 09/07/2007.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-24, 27-48, and 50-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 3, 27, and 50, as well as dependent claims 4, 12-17, 19-20, 23, 28, 36-38, 40-41, 43-44, 47, and 51 have been amended to recite “a central data store stored in said at least one storage device” (or a similar limitation) wherein communications among standard functionality of the enterprise resource planning system and the bank balance funds check controller and the negative balance controller occur “only via said central data store within said at least one storage device associated with said program server of said enterprise resource planning system.”  In the Remarks, Applicant broadly refers to paragraphs [0043] – [0065] and Figs. 6A-8 for support of these newly recited limitations related to the data store.  However, the Examiner has reviewed these paragraphs and Figures, as well as the rest of the disclosure, but is unable to find support the recited features describing communications among standard functionality of the enterprise resource planning system and the bank balance funds check controller and the negative balance controller occurring “only via said central data store.”  Accordingly the Examiner finds that these features constitution impermissible new matter which must be deleted.  


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-24, 27-48, and 50-51 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 3-24 are directed to a system/machine; claims 27-48 are directed to a method/process.  Claims 50-51 are directed to a product comprising a non-transitory computer readable storage medium.  Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 27 recites, in part:

validating said transactions processed by said enterprise resource planning system, wherein said validation of said transactions results in one of allowing and preventing said processing of said transactions processed by said enterprise resource planning system, thereby improving functioning 12of said enterprise resource planning system, wherein said standard functionality of said enterprise resource planning system processes said transactions, wherein said validation of said transactions comprises detecting and handling exceptions that occur during said processing of said transactions by said standard functionality of said enterprise resource planning system, wherein said standard functionality of said enterprise resource planning system is unable to detect and handle said exceptions, wherein said processing of said transactions comprise processing one of a journal, an invoice, a positive receipt, and a negative receipt, wherein said plurality of additional accounting effect engines comprise a first additional accounting effect engine and a second additional accounting effect engine, wherein said computer system detects and handles said exceptions based on bank balance funds available and transaction type, wherein said exceptions comprise one or more of (a) transactions that result in or increase a negative bank balance funds available, and (b) being unable to process one of said positive receipt and said negative receipt during inadequacy of bank balance funds available for processing one of said positive receipt and said negative receipt, wherein said bank balance funds check controller determines said bank balance funds available by aggregating said bank balance amounts available for said transactions in one or more related general purpose bank accounts, wherein said bank balance funds check controller allows said processing of said transactions based on determining adequacy of said bank balance funds available for said processing of said transactions, thereby preventing negative bank balance funds resulting in or increasing in said one or more related general purpose bank accounts as a result of said processing of said transactions, and wherein said negative balance controller monitors said transaction type and allows said processing of one of said positive receipt and said negative receipt, irrespective of said bank balance funds available being inadequate for said processing of one of said positive receipt and said 13negative receipt, whereby said computer system controls and transforms said processing of said transactions; 
said controlling and said transforming of said processing of said transactions by said computer system further comprising: 
creating a first additional account and a second additional account, wherein said first additional account and said second additional account are associated with said enterprise resource planning system; 
attaching each of said first and second additional accounts with a plurality of transaction codes, wherein said transaction codes are associated with said enterprise resource planning system; 
defining a first additional accounting effect for said controlling of said processing of said transactions, wherein said first additional accounting effect is generated by said first additional accounting effect engine, and wherein said first additional accounting effect engine is associated with said bank balance funds check controller; 
defining a second additional accounting effect for said controlling of said processing of said positive receipt and said negative receipt, wherein said second additional accounting effect is generated by said second additional accounting effect engine, and wherein said second additional accounting effect engine is associated with said negative balance controller; 
referencing one of said plurality of transaction codes for said controlling of said processing of said transactions by said bank balance funds check controller, in said communication with said 14standard functionality only via said central data store, based on said determination of said adequacy of said bank balance funds available for said processing of said transactions; and 
allowing said processing of one of said positive receipt and said negative receipt, by said negative balance controller, in said communication with said standard functionality and said bank balance funds check controller only via said central data store, irrespective of said bank balance funds available being inadequate for said processing of one of said positive receipt and said negative receipt. 

Here, the claims recite limitations directed to logic/methodology for controlling processing of financial transactions (e.g., journal, invoice, positive receipt, negative receipt) by including additional logic (i.e. additional accounting effect engines) to detect and handle exceptions that occur.  This logic is considered to be an abstract idea because it is amounts to nothing more than and fundamental economic practice related to the processing of transactions, which may be categorized more broadly as a method of performing human activity.  For example, the claims are directed to providing automated decision-making for transaction processing by processing some types of financial transactions (e.g., journal, invoice) only when there is an adequate account balance, and processing other types of financial transactions (e.g., positive and negative receipts) irrespective of the account balance.  Moreover, the claims recite subject matter that closely resemble the subject matter that was found abstract in Alice Corp.  Consequently, the Examiner concludes that the claims are directed to an abstract concept. 
Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 3-24, 52, these claims recite “one of a custom hardware, a hard-wired circuit, a combination of a custom hardware and software, and a combination of a hard-wired circuit and software,” or similar language in combination with “a plurality of controllers” and “a data bus.”  Claims 27-48, and 50-51 recite methods and computer products that recite use of similar hardware components in combination with controllers.1
However, in each instance, although the claims recite various additional computer hardware as additional elements, the additional computer elements are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea using hardware and software    But for the recitation of hardware and software implementation, the recited steps and underlying determinations could be performed manually/mentally by a human and without any apparatus at all.  Accordingly, in this instance, the use of hardware does not improve the functioning of the computer, but rather, only generally linking the use of the abstract economic practice to a computer network environment.  See Specification, ¶¶ 0073-0076; 0101-0100.  Such a generic recitation of the use of computers does not provide a practical application of the underlying abstract idea recited in the claims.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, with respect to claims 3-24, these claims recite “one of a custom hardware, a hard-wired circuit, a combination of a custom hardware and software, and a combination of a hard-wired circuit and software,” or similar language in combination with “a plurality of controllers.”  Claims 27-48, and 50-51 recite methods and computer products that recite use of similar hardware components in combination with controllers.
However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements are equivalent to stating “apply in on a computer,” which is not enough to transform ineligible subject matter into a practical application and/or inventive concept.
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Response to Arguments
Applicant's Remarks filed 05/06/2022 (pp. 32-74) have been fully considered but they are not fully persuasive. 

Claim Rejections - 35 USC § 101
Initially, the Examiner notes that at least a portion of Applicant arguments (see Remarks 69-70) rely upon limitations ( e.g., “only via a central data store”) that are new matter.  Consequently, any arguments that rely upon these features are not persuasive.
Summarily, Applicants argue that the recited that the integration of “controllers” and “additional accounting effect engines” provide an improvement to standard functionally of an Enterprise Resource Planning (ERP) system, and thus, are directed to a practical application and/or an inventive concept.  Remarks 37-75.  The Examiner respectfully disagrees.
As stated by Applicant, the focus of the inquiry is “whether the focus of the claims is on the specific asserted improvement in computer capabilities (e.g.. the self-referential table for a computer database”) or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”  Remarks 55, quoting Enfish. In this instance, the Examiner finds that the proposed solution (i.e., modifying logic to control the processing of transactions) is not rooted in computer technology, but rather, is rooted in business practices (i.e., the processing of financial transactions) which are incidentally performed on a computer.  As stated in the Specification, the problem that Applicant seeks to solve is “providing organizing with the ability to withhold payments when the available bank funds are inadequate, preventing negating bank funds resulting from an ongoing invoice payment, and at the same time allowing negative bank funds as a result of an incoming negative receipt.”  Specification, ¶ 0007.  Modifying existing business transactions processes with new (even groundbreaking and/or novel, see Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013)) logic for how to process transactions is not a technological solution (but rather, is a method of organizing human activities by merely modifying one abstract idea by another).  
Although Applicant purports that the integration of “controllers” and “additional accounting effect engines” provide an practical application or inventive concept, the Examiner maintains that the hardware and software recited in the claim in this instance requires no more than adding additional programming to achieve Applicant’s desired handling of business transactions.  Applicant presents no particular technological hurdle in “integrating” these controllers and/or engines.  Such a generic recitation of the use of computers in this instance (See Specification, ¶¶ 0073-0076; 0101-0100, disclosing the generic nature of the computer-related components) does not provide a practical application or inventive concept sufficient to transform the judicial exception into eligible subject matter.  Rather, in this instance, the Examiner concludes that the recited computer hardware and software are invoked merely as a tool for performing the abstract idea.   Accordingly, the rejection has been maintained.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
7/30/2022


/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                            06


    
        
            
        
            
        
            
    

    
        1 The limitations requiring communications among components “only via said central data store within said at least one storage device associated with said program server of said enterprise resource planning system” is not supported by the original disclosure.  Accordingly the Examiner finds that these features constitution impermissible new matter which must be deleted.  While these features may potentially be considered a practical application and/or significantly more than the underlying abstract idea, because these features are new matter, they have not been considered in the Examiner’s current § 101 analysis.